Filed 7/17/14 In re N.L. CA2/3
              NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                SECOND APPELLATE DISTRICT

                                           DIVISION THREE


In re N.L. et al., Persons Coming Under the                              B252328
Juvenile Court Law.
_____________________________________                                   (Los Angeles County
LOS ANGELES COUNTY DEPARTMENT                                           Super. Ct. No. DK00260)
OF CHILDREN AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

M.L.,

         Defendant and Appellant.




         APPEAL from a judgment and orders of the Superior Court of Los Angeles
County, Carlos E. Vasquez, Judge. Affirmed.
         Deborah Dentler, under appointment by the Court of Appeal, for Defendant
and Appellant.
         John F. Krattli, County Counsel, Kimberly Roura, Deputy County Counsel,
for Plaintiff and Respondent.


                                   _________________________
       M.L. (mother) appeals from the juvenile court’s judgment of October 16,
2013 declaring N.L. and S.H. (daughters), and J.R. and D.R. (sons), dependents of
the court under Welfare and Institutions Code section 360.1 She contends:
substantial evidence does not support the sustained allegations that daughters
come within the court’s jurisdiction under section 300, subdivisions (b) and (d);
and the order declaring daughters dependents of the court was an abuse of
discretion. We affirm.
                STATEMENT OF FACTS AND PROCEDURE
       N. was born in 1997, S. in 1999, J. in 2000, and D. in 2002.2 They lived
with mother. Mother’s boyfriend, Walter, resided in the home in 2011 and 2012.3
Mother worked outside the home and owned a business with Walter that Walter
managed. Walter worked from home. Walter had a history of sexually molesting
children: in 2004, he molested his nine-year-old former brother-in-law.
       Walter sexually molested D. numerous times during the summer of 2012.
Walter would walk around the house in his boxer shorts after showering and tell
D. to go into the bedroom, where Walter would pull down his underwear and hug
D. Walter sodomized D. on four separate occasions and had D. orally copulate
Walter on six separate occasions. Walter exposed his penis to D. In October
2012, when he got into trouble at school for sexually acting out, D. disclosed the
abuse and the matter was referred to the Department. Walter denied he molested
D., although he acknowledged he would hug D. while wearing his boxer shorts.
He did not acknowledge D.’s feelings or empathize with him.




1      All further statutory references are to the Welfare and Institutions Code,
unless otherwise indicated.
2      Each child had a different father.
3      Walter and mother were not married to each other.

                                         2
       Walter moved to Alaska. Mother participated in individual and family
therapy which included awareness of sexual abuse and creating emotional support
for D. Walter returned in May 2013. As mother did not believe D.’s allegations,
needed Walter’s financial support, and was in love with Walter, she continued
their romantic and business relationship. Mother allowed Walter to have access to
the children, including allowing him to sleep in the family home and do things
together as a family. N., S., and J. trusted Walter and were fond of him. They, as
well as mother, under-reported the amount of contact they had with Walter. D.
was afraid of Walter. He thought mother believed his allegation that Walter
molested him, and did not understand why mother was still involved with Walter
after what Walter had done to him. Feeling hurt by, and in conflict over, the fact
mother allowed Walter back into her life, D. acted out at home and at school, but
mother denied that Walter’s involvement with the family was harmful to D.
Mother denied her continued involvement with Walter was teaching D. the lesson
that what Walter did to him was okay. Although D.’s father had long been
actively involved in D.’s life in a positive way, mother did not let D. visit with his
father, because she blamed him for D.’s accusations.
       In June 2013, mother and the Department agreed to a safety plan which
required mother to prevent Walter from having contact with the children. Walter
was upset by this restriction. He wanted to go back to being a normal part of the
family. His “goal [was] to continue to be around mother and the children.”
D. consistently stated Walter sexually abused him; he never recanted. Mother
continued to believe Walter was not the perpetrator and to blame D.’s father for
the allegations. Mother maintained her romantic and business relationship with
Walter.
       Concerned about mother’s ability to protect the children, the Department
filed a section 300 petition on August 2, 2013.



                                          3
          On October 16, 2013, daughters were declared dependents of the court
based on sustained allegations under section 300, subdivisions (b) (risk of serious
physical harm from mother’s failure to protect) and (d) (risk of sexual abuse from
mother’s failure to protect) of a first amended petition.4 In counts b-1 and d-1, the
court found that, in 2012, mother’s male companion repeatedly sexually abused
D., mother knew of the sexual abuse and failed to protect, and mother allowed the
companion access to D.; and the companions’ sexual abuse of D. and mother’s
failure to protect place daughters at risk of physical harm and sexual abuse.
In counts b-2 and d-2, the court found the male companion sexually abused his
nine year-old brother-in-law, which place daughters at risk of physical harm.
Daughters were placed in home of parent-mother, and mother was ordered to
participate in individual counseling to address sex abuse awareness and other case
issues.
                                    DISCUSSION
          Substantial evidence.
          Mother does not challenge the findings that Walter repeatedly sexually
abused D. during 2012, mother knew of the abuse and failed to protect, mother
allowed Walter to have access to D., and the sexual abuse of D. and mother’s
failure to protect place sons at risk of physical harm and sexual abuse. She does
not challenge the finding Walter sexually abused his nine year-old brother-in-law
which places sons at risk of harm. Her sole contention is substantial evidence
does not support the findings under section 300, subdivisions (b) and (d) that
daughters were at risk of sexual abuse. We disagree with the contention.




4      Sons, too, were declared dependents of the court based on the same
sustained allegations. Mother does not challenge dependency jurisdiction over
sons.

                                           4
        “ ‘In reviewing a challenge to the sufficiency of the evidence supporting
the jurisdictional findings and disposition, we determine if substantial evidence,
contradicted or uncontradicted, supports them. “In making this determination,
we draw all reasonable inferences from the evidence to support the findings and
orders of the dependency court; we review the record in the light most favorable to
the court’s determinations; and we note that issues of fact and credibility are the
province of the trial court.” (In re Heather A. (1996) 52 Cal.App.4th 183, 193.)
“We do not reweigh the evidence or exercise independent judgment, but merely
determine if there are sufficient facts to support the findings of the trial court.
[Citations.] ‘ “[T]he [appellate] court must review the whole record in the
light most favorable to the judgment below to determine whether it discloses
substantial evidence . . . such that a reasonable trier of fact could find [that the
order is appropriate].” ’ [Citation.]” (In re Matthew S. (1988) 201 Cal.App.3d
315, 321.)’ (See In re Angelia P. (1981) 28 Cal.3d 908, 924.)” (In re I.J. (2013)
56 Cal.4th 766, 773.) Thus, the pertinent inquiry is whether substantial evidence
supports the finding, not whether a contrary finding might have been made.
(In re Dakota H. (2005) 132 Cal.App.4th 212, 228.)
       Section 300, subdivision (b), in pertinent part, describes a child who
“has suffered, or there is a substantial risk that the child will suffer, serious
physical harm or illness, as a result of the failure or inability of his or her parent or
guardian to adequately supervise or protect the child . . . .”
       Section 300, subdivision (d) describes a child who “has been sexually
abused, or there is a substantial risk that the child will be sexually abused, . . . by
his or her parent or guardian or a member of his or her household, or the parent or
guardian has failed to adequately protect the child from sexual abuse when the
parent or guardian knew or reasonably should have known that the child was in
danger of sexual abuse.”



                                            5
       “While evidence of past conduct may be probative of current conditions,
the question under section 300 is whether circumstances at the time of the
hearing subject the minor to the defined risk of harm.” (In re Rocco M. (1991)
1 Cal.App.4th 814, 824.) “[S]ection 300 does not require that a child actually be
abused or neglected before the juvenile court can assume jurisdiction. [Section
300, subdivisions (b) and (d)] require[s] only a ‘substantial risk’ that the child will
be abused or neglected. The legislatively declared purpose of [section 300] ‘is to
provide maximum safety and protection for children who are currently being
physically, sexually, or emotionally abused, being neglected, or being exploited,
and to ensure the safety, protection, and physical and emotional well-being of
children who are at risk of that harm.’ (§ 300.2, italics added.) ‘The court need
not wait until a child is seriously abused or injured to assume jurisdiction and take
the steps necessary to protect the child.’ [Citation.]” (In re I.J., supra, 56 Cal.4th
at p. 773.)
       “[T]he court may . . . consider past events when determining whether a
child presently needs the juvenile court’s protection. . . . A parent’s past conduct
is a good predictor of future behavior. [Citation.] ‘Facts supporting allegations
that a child is one described by section 300 are cumulative.’ [Citation.] Thus,
the court ‘must consider all the circumstances affecting the child, wherever they
occur.’ [Citation.]” (In re T.V. (2013) 217 Cal.App.4th 126, 133.)
       In section 355.1, the legislature has determined that sexual abuse of a child
of one gender, without more, supports a dependency finding concerning a child of
the other gender. (In re I.J., supra, 56 Cal.4th at pp. 770, 779 [prolonged and
egregious sexual abuse of daughter may provide substantial evidence of a finding
the sons come within juvenile court jurisdiction, even when there is no evidence
father sexually abused the sons].) “Section 355.1, subdivision (d), provides that a
prior finding of sexual abuse (of anyone, not just a sibling) is prima facie evidence
that the child who is the subject of the dependency hearing is subject to the court’s


                                           6
jurisdiction under section 300. When it enacted subdivision (d) of section 355.1,
the Legislature found ‘that children of the State of California are placed at risk
when permitted contact with a parent or caretaker who has committed a sex crime.
Further, the Legislature finds that children subject to juvenile court dependency
jurisdiction based on allegations of molestation are in need of protection from
those persons.’ (Stats. 1999, ch. 417, § 1, p. 2780.) Nothing in this subdivision
suggests it is limited to sexual abuse of a person of the same gender as the child
before the court.” (In re I.J., supra, at p. 779.)
       Substantial evidence supports the finding. Mother was not aware Walter
was abusing D. even though the abuse occurred in the home on numerous
occasions over a period of time. It may be inferred from the fact D. acted out
sexually at school that he was showing signs of the abuse at home, as well, which
mother did not recognize. Mother participated in therapy to raise awareness of
sexual abuse and create emotional support for D., yet she did not accept that
Walter was the perpetrator even though D. was consistent and never recanted.
Moreover, she continued her romantic and business relationship with Walter,
allowed him to participate in family activities and sleep in the house, and gave him
access to the children, even though this ongoing involvement made D. feel hurt
and confused. Mother refused to acknowledge the harm her conduct caused D.
and D.’s siblings, teaching them that abuse by a family or household member is
acceptable and such person is to be trusted. The foregoing is substantial evidence
mother was unrehabilitated and, thus, she continued to present a risk to the
children from failure to protect. She presents this risk to her children, including
her daughters, whether it is Walter or someone else she becomes involved with
who seeks to victimize the children.
       In any event, substantial evidence supports a finding that daughters risked
being sexually abused by Walter. Walter resisted the restrictions placed on his
contact with the children, and his goal was to resume being part of the family.


                                           7
Mother still loved him and did not believe he had done anything wrong.
Mother gave him access to daughters. This is substantial evidence that, if
given the chance, Walter would again become part of the household, with
access to daughters. Daughters trusted him. They saw that he made mother happy
and that mother wanted him to be part of the family. They underreported the
amount of contact they had with him. This is substantial evidence of a risk that, if
Walter molested them, the daughters would minimize it and fail to protect
themselves. Walter had a sexual history with members of his family or household,
both males and females, who trusted him. This is substantial evidence daughters
were at risk he would have a sexual interest in them. His abuse of D. was
prolonged and egregious. All of the foregoing is substantial evidence daughters
were at risk of being sexually molested by Walter. (See In re I.J., supra,
56 Cal.4th at p. 770.)
       Mother reargues the evidence and asks us to reweigh it. This we will not
do. Our role is to determine whether substantial evidence supports the finding.
In this case, ample substantial evidence supports the finding of jurisdiction over
daughters.
       Abuse of discretion.
       Mother contends the judgment declaring daughters dependents of the court
was an abuse of discretion in that the court should have disposed of the case by
ordering a voluntary services contract.5 By failing to object in the court below,
mother forfeited the contention.




5      “ ‘The juvenile court has broad discretion to determine what would best
serve and protect the child’s interest and to fashion a dispositional order in
accordance with this discretion. [Citations.] The court’s determination in this
regard will not be reversed absent a clear abuse of discretion.’ [Citation.]”
(In re Corrine W. (2009) 45 Cal.4th 522, 532.)

                                          8
       On August 2, 2013, mother requested, and the court ordered, an assessment
of the possibility of disposing of the case with a voluntary services contract
under section 360, subdivision (b) instead of with a declaration of dependency
under section 300, subdivision (d).6 After preparing an assessment, the
Department concluded a voluntary services contract was not appropriate and, at
the October 16, 2013 hearing, recommended the children be declared dependents
of the court. Mother did not object. She signed the case plan.
       Objections not made in the trial court normally are forfeited. (E.g., In re
S.B. (2004) 32 Cal.4th 1287, 1293, fn. omitted [“a reviewing court ordinarily will
not consider a challenge to a ruling if an objection could have been but was not
made in the trial court. [Citation.] The purpose of this rule is to encourage parties
to bring errors to the attention of the trial court, so that they may be corrected.”].)
In juvenile cases, discretion to consider forfeited claims “must be exercised with
special care . . . .” (Ibid.) “[T]he appellate court’s discretion to excuse forfeiture
should be exercised rarely and only in cases presenting an important legal issue.”
(Ibid. [the forfeited issue involved interpretation of a statute and had divided the
Courts of Appeal]; In re M.R. (2005) 132 Cal.App.4th 269, 272 [the forfeiture
was excused in order to clarify a recent statutory amendment].)




6      Section 360 provides that, after making a finding a child comes within the
jurisdiction of the juvenile court and “[a]fter receiving and considering the
evidence on the proper disposition of the case, the juvenile court may enter
judgment as follows: [¶] . . . [¶] (b) If the court finds that the child is a person
described by Section 300, it may, without adjudicating the child a dependent child
of the court, order that services be provided to keep the family together and place
the child and the child's parent or guardian under the supervision of the social
worker for a time period consistent with Section 301. [¶] . . . [¶] (d) If the court
finds that the child is a person described by Section 300, it may order and adjudge
the child to be a dependent child of the court.”

                                           9
       As mother did not object in the juvenile court, she forfeited the contention.
This is not the rare case involving the type of legal issue that compels us to
overlook the forfeiture.
                                      DISPOSITION
       The judgment and orders are affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                  KLEIN, P. J.


We concur:



              KITCHING, J.




              ALDRICH, J.




                                         10